Williams, <7.:
The section of the Code of Civil Procedure (3015), requires the justice forthwith to render the judgment, cmd enter it in his docket book. Here are two acts; the one has been held to be a judicial act, the rendering of the judgment, and the other a ministeral act, the entering the judgment in the docket book. {Fish v. Emerson, 44 N. Y., 376.) If the judicial act is performed, the failure jiroperly to perform the ministeral act will not render the judgment void. (Same case.) The real question here is, therefore, whether the judicial act was performed as required, whether the judgment was rendered. The judicial act in such a case consists, at least, in fixing upon the amount of costs, in determining what costs the justice will allow, and. the amount thereof. This act should be indicated by .some official action ; a mere mental conclusion will not be sufficient, nor it seems to us will it be sufficient to form the mental conclusion and express it verbally to the person entitled to the judgment. In this case the justice, concluded in his own mind as to the items making up the five dollars of costs, verbally, declared them to the defendant, and entered them upon his minutes. So far, there was judicial action; but as to the balance of the costs, though he returns he had concluded in his own mind as to the fees of foreign witnesses, seventy-five cents, and had verbally declared such conclusion to defendant, yet he stopped short of entering that item among the costs and footing up and arriving at the total, until four days later. Suppose nothing had been done after the 1st day of October, 1885, could it be said a judgment was rendered? We should still have the mental operation and the verbal declaration to the defendant, but no memorandum or entry of any kind evincing .an intention that the total amount of the costs for which judgment *495liad, been rendered was five dollars and. seventy-five cents, or any other definite amount. It does not seem to us it would do, to say a judgment could be rendered by the forming of a mental conclusion, and the announcing verbally of such conclusion to the party entitled to tfie judgment. In Stephens v. Santee (49 N. Y., 36), after a trial by jury, and a verdict for plaintiff, the justice forthwith entered in his docket the amount of the verdict, and taxed and entered therein also the costs, and added the verdict and costs together but failed to enter the words “ judgment for plaintiff.” It was held the judgment was good, that his judicial duty was to determine the amount of costs to which the prevailing party was entitled, and this had been done; the remainder of his duty Lwas ministerial simply. Here it will be seen ivas the evidence upon the docket of the performance of the judicial duty of fixing the amount of costs.
In Fish v. Emerson (44 N. Y., 376) the justice indorsed upon his minutes a memorandum, entitled in the cause, judgment for plaintiff, for a sum specified, stating the damages and costs separately, but failed to enter the same in his docket-book. It was held a good judgment, the entry in the docket being a merely ministerial act. Here was clearly the evidence of-the taxing and fixing of the amount of costs and damages in the official act of entering the same in his minutes. The counsel for respondent cites, in support of the proposition that the verbal announcement by the justice was a sufficient rendering of the judgment, without any official act of entering it anywhere, the case of Youmans v. Simmons (7 Hun, 467), which was a case decided in this department, Justice Learned wilting the opinion. But what was held there was that no judicial determination was made by the assessors until that which consisted in making and signing the roll; that a mere mental determination, evinced by no outward act, was not a judicial determination; that it was the formal announcement which constituted the judicial act, and that'announcement was not a verbal one, but was the making and signing the assessment-roll. This case certainly can be regarded as no authority for respondent’s contention here. Christopher v. Van Liew (57 Barb., 17) is also cited by respondent’s counsel. The justice there testified that from the evidence before him he found judgment against the defendant and in favor of plaintiff, but upon entering the judgment in his *496docket, he, by mistake, entered the judgment in favor of defendant against plaintiff. It was held the entering of the judgment in the docket was merely a ministerial and not a judicial act, and the mistake was, therefore, ministerial and not judicial. It was said by the court that a decision in the mind of the justice, without being evidenced by any official act, was not a rendering of judgment; that before a judgment can be said to be rendered there must be some official act other than a mere operation of the mind as held in Stephens v. Santee (51 Barb., 532), which is the same case afterwards reported in 49 New York (above). It did not appear how the justice had rendered the judgment, but he having sworn he had done so before entering it in his docket, the court assumed that by some official act he had done so before he started to enter it in his docket.
"We think it must be said no judgment was rendered until October 5, 1885. The justice commenced to make entries, which, if completed October 1, 1885, would have been such an official act as would have amounted to the rendering of a judgment, but the entries were not completed, so as to arrive at the full, complete amount of costs until October 5, 1885. This judgment, or pretended judgment, was • appealed from; no judgment rendered or entered October 1, 1885, was appealed from. This judgment appealed from was clearly void as having been rendered, not forthwith after the verdict, but four days later, at a time when the justice had no right to render any judgment. That judgment should have been reversed by the County Court, because it was so void. Nevertheless the County Court affirmed that judgment, with costs. Yery likely the affirmance was intended to be of a judgment rendered and entered October 1,1885, but the fact is no such judgment was appealed from. We are of opinion, however, that no judgment was rendered or entered October 1,1885, so that the result would be the same if the appeal were, in form, from a judgment of that date.
The judgment of the County Court and the justice should both be reversed, with costs, in County Court and on this appeal.
Learned, P. J., and Landon J"., concurred.
Judgment of County Court and of justice of peace reversed, with costs.